 


109 HR 4254 IH: Corporate Entitlement Reform Act of 2005
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4254 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Cooper (for himself, Mr. Costa, Mr. Emanuel, Mr. Ford, Mr. Scott of Georgia, Mr. Ryan of Ohio, Mr. Davis of Tennessee, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Ways and Means and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a commission on corporate entitlement reform. 
 
 
1.Short titleThis Act may be cited as the Corporate Entitlement Reform Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)Federal financial support for industries and businesses in the United States can serve a significant public purpose by promoting job formation, providing small businesses with access to capital, encouraging minority entrepreneurship, and assisting American companies in competing in the global marketplace. 
(2)Some Federal subsidies, however, either do not provide or no longer provide a public benefit and instead have the effect of providing certain companies or industries with unjustified windfalls or an unfair competitive advantage. 
(3)Such unfair subsidies are a burden on American taxpayers, and it is in the public interest to eliminate corporate subsidies and entitlements that do not serve or no longer serve a significant public interest. 
(4)The elimination or reduction of unnecessary subsidies would also potentially save the Federal government billions of taxpayer dollars per year by reducing inefficient spending and waste. 
(5)A bipartisan commission is essential to conduct a comprehensive review of corporate subsidies and entitlements and to advise Congress on those subsidies and entitlements that should be revised or terminated. 
3.DefinitionsFor purposes of this Act: 
(1)CommissionThe term Commission means the Corporate Entitlement Reform Commission established pursuant to section 4(a). 
(2)Corporate entitlementThe term corporate entitlement— 
(A)means any direct payment, service, tax advantage, tax expenditure, or benefit made by the Federal Government to an entity or industry engaged in a profitmaking enterprise, if such payment, service, or benefit is provided without a reasonable expectation that actions or activities undertaken or performed in return for such payment, service, or benefit would result in a return or benefit to the public at least as great as the payment, service, or benefit;  
(B)includes spending subsidies and free or below-market-rate services which are provided by the Federal Government, or any Federal entity, Federal agency, Government-sponsored enterprise, or Government corporation, to or with respect to any corporation or other profit-making enterprise; 
(C)does not include any payment, service, tax advantage, benefit, or protection provided directly or indirectly by the Federal Government to— 
(i)any Federal entity, Federal agency, Government-sponsored enterprise, or Government corporation (as defined in section 9101 of title 31, United States Code); 
(ii)any State or local government, Indian Tribe or Alaska Native village, or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); or 
(iii)any nonprofit organization described under section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code; and 
(D)does not include any payment, service, tax advantage, benefit or protection provided directly or indirectly by the Federal Government that— 
(i)is awarded for the purposes of research and development; 
(ii)primarily benefits public health, safety, the environment, or education; 
(iii)is necessary to comply with international trade or treaty obligations; 
(iv)is certified by the United States Trade Representative as specifically intended and as substantially needed to protect the foreign trade interests of the United States; or 
(v)is for the purpose of procurement of property or services by the United States Government. 
(3)Government-sponsored enterpriseThe term Government-sponsored enterprise means the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Home Loan Bank System, the Farm Credit Banks, the Banks for Cooperatives, the Federal Agricultural Mortgage Corporation, the Student Loan Marketing Association, the College Construction Loan Insurance Association, and any of their affiliated or member institutions. 
4.The commission 
(a)EstablishmentThere is established an independent commission to be known as the Corporate Entitlement Reform Commission. 
(b)DutiesThe Commission shall— 
(1)examine the programs and tax laws of the Federal Government and identify programs and tax laws that provide corporate entitlements; 
(2)review corporate entitlements; 
(3)recommend $50,000,000,000 in Federal Government savings for the period beginning on October 1, 2006, and ending on September 30, 2016; and 
(4)transmit the report described in section 5(a) to the Congress. 
(c)Limitations 
(1)Creation of new programs or taxesThis Act is not intended to result in the creation of new programs or taxes, and the Commission established in this section shall limit its activities to reviewing existing programs or tax laws with the goal of ensuring fairness and equity in the operation and application of such programs and laws. 
(2)Elimination of agencies and departmentsThe Commission shall limit its recommendations to the termination or reform of payments, benefits, services, or tax advantages, rather than the termination of Federal agencies or departments. 
(d)Advisory committeeThe Commission shall be considered an advisory committee within the meaning of the Federal Advisory Committee Act (5 U.S.C. App.). 
(e)Appointment 
(1)MembersThe Commission shall be composed of 9 members, as follows: 
(A)1 member appointed jointly by the Speaker of the House of Representatives and the majority leader of the Senate. 
(B)2 members appointed by the Speaker of the House of Representatives. 
(C)2 members appointed by the minority leader of the House of Representatives. 
(D)2 members appointed by the majority leader of the Senate. 
(E)2 members appointed by the minority leader of the Senate. 
(2)Terms of appointmentThe members of the Commission shall be appointed not more than 90 days after the date of the enactment of this Act. The members of the Commission shall serve for the life of the Commission. 
(3)Consultation requiredThe Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall consult among themselves prior to the appointment of the members of the Commission in order to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission under subsection (b). 
(4)ChairThe member of the Commission appointed pursuant to paragraph (1)(A) shall serve as Chair of the Commission. 
(5)BackgroundThe members shall represent a broad array of expertise covering, to the extent practical, all subject matter, programs, and tax laws the Commission is likely to review. 
(6)RestrictionsThe following restrictions shall apply: 
(A)No member of the Commission shall be a current Member of Congress.  
(B)No member of the Commission shall be on detail from a Federal agency that deals directly or indirectly with the Federal payments that the Commission intends to review.  
(C)The Chair of the Commission shall not have served in any of the entities or industries that the Commission intends to review during the 12 months preceding the date of such appointment. 
(f)Meetings 
(1)Initial meetingNot later than 180 days after the date of the enactment of this Act, the Commission shall conduct its first meeting. 
(2)Open meetingsEach meeting of the Commission shall be open to the public. In cases where classified information, trade secrets, or personnel matters are discussed, the Chair may close the meeting. All proceedings, information, and deliberations of the Commission shall be available, upon request, to the chairs and ranking members of the relevant committees of Congress. 
(g)VacanciesA vacancy on the Commission— 
(1)shall be filled in the same manner as the original appointment not later than 30 days after the Commission is given notice of the vacancy, and 
(2)shall not affect the power of the remaining members to execute the duties of the Commission. 
(h)Pay and travel expenses 
(1)PayNotwithstanding section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), each Commissioner, other than the Chair, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. 
(2)ChairNotwithstanding section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Chair shall be paid for each day referred to in paragraph (1) at a rate equal to the daily payment of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(3)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
(i)Director of staff 
(1)QualificationsThe Chair shall appoint a Director who has not served in any of the entities or industries that the Commission intends to review during the 12 months preceding the date of such appointment. 
(2)PayNotwithstanding section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(3)ReportsOn administrative and personnel matters, the Director shall submit periodic reports to the Chair of the Commission and the chairs and ranking members of the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of the Representatives. 
(j)Staff 
(1)Additional personnelSubject to paragraphs (2) and (4), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel. 
(2)AppointmentsThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(3)DetaileesUpon the request of the Director, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist the Commission in accordance with an agreement entered into with the Commission. 
(4)Restrictions on personnel and detaileesThe following restrictions shall apply: 
(A)PersonnelNot more than one-third of the personnel detailed to the Commission may be on detail from Federal agencies that deal directly or indirectly with the Federal payments the Commission intends to review. 
(B)AnalystsNot more than one-fifth of the professional analysts of the Commission may be persons detailed from a Federal agency that deals directly or indirectly with the Federal payments the Commission intends to review. 
(C)Lead analystNo person detailed from a Federal agency to the Commission may be assigned as the lead professional analyst with respect to an entity or industry the Commission intends to review if the person has been involved in regulatory or policymaking decisions affecting any such entity or industry in the 12 months preceding such assignment. 
(D)DetaileeA person may not be detailed from a Federal agency to the Commission if, within 12 months before the detail is to begin, that person participated personally and substantially in any matter within that particular agency concerning the preparation of recommendations under this Act. 
(E)Federal officer or employeeNo member of a Federal agency, and no officer or employee of a Federal agency, may— 
(i)prepare any report concerning the effectiveness, fitness, or efficiency of the performance on the staff of the Commission of any person detailed from a Federal agency to that staff; 
(ii)review the preparation of such report; or 
(iii)approve or disapprove such a report. 
(F)Limitation on staff size 
(i)Subject to clause (ii), there may not be more than 25 persons (including any detailees) on the staff at any time. 
(ii)The Commission may increase personnel in excess of the limitation under clause (i) not less than 15 days after submitting notification of such increase to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives. 
(G)Limitation on federal officerNo member of a Federal agency and no employee of a Federal agency may serve as a Commissioner or receive additional compensation by reason of being a member of the staff. 
(5)Assistance 
(A)In generalThe Comptroller General of the United States may provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission. 
(B)ConsultationThe Commission and the Comptroller General of the United States shall consult with the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives on the agreement referred to under subparagraph (A) before entering into such agreement. 
(k)Other authority 
(1)Experts and consultantsThe Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code. 
(2)LeasingThe Commission may lease space and acquire personal property to the extent that funds are available. 
(l)Funding 
(1)CommissionThere are authorized to be appropriated to the Commission such funds as are necessary to carry out its duties under this Act. 
(2)Comptroller generalThere are authorized to be appropriated to the Comptroller General such funds as are necessary to carry out its duties under subsection (j)(5) and section 6(a)(2). 
(m)TerminationThe Commission shall terminate 90 days after the date the Commission submits its report under section 5(a)(1). 
5.Report; Congressional consideration 
(a)Report of commission 
(1)Report to Congress 
(A)In generalNot later than 1 year after the date of the first meeting of the Commission, the Commission shall transmit to the Congress a report containing— 
(i)the Commission’s findings; and 
(ii)recommendations agreed to by at least 5 Commission members for the termination, reduction, or retention of each of the corporate entitlements reviewed by the Commission. 
(B)SpecificationsSuch findings and recommendations shall specify— 
(i)all actions, circumstances, and considerations relating to or bearing upon the recommendations; and 
(ii)to the maximum extent practicable, the estimated effect of the recommendations upon the policies, laws, and programs directly or indirectly affected by the recommendations. 
(2)Review of preliminary report by comptroller general 
(A)In generalNot later than 120 days before the transmission of the report under paragraph (1), the Commission shall transmit the most recent version of such report to Comptroller General. 
(B)Analysis by Comptroller GeneralNot later than 60 days after receiving the version of the report referred to in subparagraph (A), the Comptroller General shall transmit to the Commission a report containing a detailed analysis of such version of the report. 
(b)Recommendations 
(1)Transmission to CongressThe report described in subsection (a) shall be transmitted to the Senate and the House of Representatives on the same day, and shall be delivered to the Secretary of the Senate if the Senate is not in session, and to the Clerk of the House of Representatives if the House is not in session. 
(2)Federal registerAny recommendations and accompanying information transmitted under subsection (a) shall be printed in the first issue of the Federal Register after such transmission. 
(c)Introduction 
(1)Date of introductionNot later than 75 days after the report is transmitted to Congress pursuant to subsection (a), the majority leader of the Senate or his designee, and the Speaker of the House of Representatives, or his designee, shall introduce a bill (or bills as provided under paragraph (2)) that implements the recommendations included in such report. 
(2)Multiple billsThe majority leader of the Senate, or his designee, or the Speaker of the House of Representatives, or his designee, shall introduce a bill or separate bills ensuring that all such recommendations shall be implemented. 
(d)Committee referral and action 
(1)Consideration and reportAny committee to which a bill or bills introduced under subsection (c) is referred shall report such bill not later than 120 calendar days after the date of referral. No amendment during committee consideration of a bill or bills introduced under subsection (c) shall be in order unless that amendment is confined to terminating or reforming a corporate entitlement. Any such reported bill shall be referred to the Committee on Homeland Security and Governmental Affairs of the Senate or the Committee on Government Reform of the House of Representatives, as applicable. 
(2)DischargeIf a committee does not report a bill within the 120-day period as provided under paragraph (1), such bill shall be discharged from the committee and referred to the Committee on Homeland Security and Governmental Affairs of the Senate or the Committee on Government Reform of the House of Representatives, as applicable. 
(3)Report to floor; consolidation 
(A)In generalNot later than the first day the Senate or the House of Representatives (as applicable) is in session following 10 calendar days in session after the end of the 120-day period described under paragraphs (1) and (2), the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives, as applicable, shall— 
(i)consolidate all bills referred under paragraphs (1) and (2) into a single bill (without substantive amendment) and report such bill to the Senate or the House of Representatives; or 
(ii)if only 1 bill is referred under paragraph (1) or (2), report such bill (without amendment) to the Senate or House of Representatives. 
(B)Legislative calendarThe bill reported under subparagraph (A) shall be placed on the legislative calendar of the appropriate House. 
(e)Procedure in senate after report of committee; debate; amendments 
(1)Debate on billDebate in the Senate on a bill reported by the Committee on Homeland Security and Governmental Affairs under subsection (d)(3), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours. The time shall be equally divided between, and controlled by, the majority leader and minority leader or their designees.  
(2)Debate on amendmentsDebate in the Senate on any amendment to the bill shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, and debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such amendment, motion, or appeal, the time in opposition thereto shall be controlled by the minority leader or his designee. No amendment shall be agreed to unless three-fifths of the whole number of the Senate votes in favor of such amendment. 
(3)Limit of debate 
(A)A motion to further limit debate is not debatable. A motion by the majority leader or his designee to extend debate is not debatable. A motion to recommit is not in order. 
(B) 
(i)No amendment to the bill reported by the Committee on Homeland Security and Governmental Affairs under subsection (d)(3) shall be in order unless— 
(I)that amendment is confined to terminating or reforming a corporate entitlement; and 
(II)that amendment is germane to the bill reported by the Committee on Homeland Security and Governmental Affairs. 
(ii)For the purposes of a bill described under clause (i), the term germane means only amendments which strike language from such bill, or restore language in the bill or bills introduced under subsection (c). 
(4)Conference reports 
(A)Motion to proceedA motion to proceed to the consideration of the conference report on a bill subject to the procedures of this section and reported to the Senate may be made even though a previous motion to the same effect has been disagreed to. 
(B)Time limitationThe consideration in the Senate of the conference report on the bill and any amendments in disagreement thereto, including all debatable motions and appeals in connection therewith, shall be limited to 5 hours, to be equally divided between, and controlled by, the majority leader and minority leader or their designees. Debate on any debatable motion, appeal related to the conference report, or any amendment to an amendment in disagreement, shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the conference report (or a message between Houses). 
(f)Procedure in House of Representatives after report of the committee; debate 
(1)Motion to considerWhen the Committee on Government Reform of the House of Representatives reports a bill under subsection (d)(3) it is in order (at any time after the fifth day (excluding Saturdays, Sundays, and legal holidays) following the day on which any committee report filed on a bill referred under subsection (d)(1) to the Committee on Government Reform has been available to Members of the House) to move to proceed to the consideration of the bill reported to the House of Representatives. The motion is highly privileged and is not debatable. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(2)DebateGeneral debate on the bill in the House of Representatives shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority parties. A motion further to limit debate is not debatable. A motion to postpone debate is not in order, and it is not in order to move to reconsider the vote by which the bill is agreed to or disagreed to. 
(3)Terms of considerationConsideration of the bill by the House of Representatives shall be in the Committee of the Whole, and the bill shall be considered for amendment under the 5-minute rule in accordance with the applicable provisions of rule XVIII of the Rules of the House of Representatives. No amendment shall be agreed to unless three-fifths of the whole number of the House of Representatives votes in favor of such amendment. After the committee rises and reports the bill back to the House, the previous question shall be considered as ordered on the bill and any amendments thereto to final passage without intervening motion. 
(4)Limit on debateDebate in the House of Representatives on the conference report on a bill subject to the procedures under this section and reported to the House of Representatives shall be limited to not more than 5 hours, which shall be divided equally between the majority and minority parties. A motion further to limit debate is not debatable. A motion to recommit the conference report is not in order, and it is not in order to move to reconsider the vote by which the conference report is agreed to or disagreed to. A motion to postpone is not in order. 
(5)AppealsAppeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to the bill shall be decided without debate. 
(d)Rules of the senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill under this section, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules as far as relating to the procedure of that House at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
 
